
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.24


IRON MOUNTAIN INCORPORATED

Compensation Plan for Non-Employee Directors


Restatement Date
 
As of January 1, 2008
Eligibility
 
All non-employee Directors
Annual Retainer
 
$30,000 per year ($40,000 per year effective as of January 1, 2009); paid in
advance in quarterly installments; a non-employee Director shall be entitled to
retain the portion of the Annual Retainer fee paid with respect to the quarter
in which he or she ceases to be a non-employee Director, but shall not be
entitled to any further portion of the Annual Retainer fee
Meeting Fees
 
$1,500 per committee meeting and/or quarterly Board meeting attended live or
$750 by teleconference; fees earned shall be paid shortly after the end of each
quarter
Chairperson Retainer
 
$5,000 per year retainer for acting as Chairperson of the Executive or
Governance Committee; $7.500 per year retainer for acting as Chairperson of the
Compensation Committee; $20,000 per year retainer for acting as Chairperson of
the Audit Committee; $25,000 per year retainer for acting as the "lead"
Director; in each case paid in advance in quarterly installments; a non-employee
Director shall be entitled to retain the portion of the Chairperson Retainer fee
paid with respect to the quarter in which he or she ceases to be a non-employee
Director or serve as Chairperson, but shall not be entitled to any further
portion of the Chairperson Retainer fee
Meeting Expenses
 
Reimbursement for all normal travel expenses to attend meeting; reimbursements
due shall be paid shortly after the end of each quarter
Group Insurance Benefits
 
Iron Mountain's group medical and dental benefits (single or family) are
available to non-employee Directors, but they must pay the full cost of
coverage; group life, AD&D, STD and LTD coverage are not available to
non-employee Directors
Amount of Options
 
Non-qualified stock options to be equal to $75,000 per year of Black Scholes
value
Timing of Option Grants
 
Stock options shall be granted annually to all non-employee Directors as of the
first Board meeting following Iron Mountain's annual meeting (generally the
fourth Tuesday of May each year); newly elected non-employee Directors receive a
pro-rated grant on the date of their election or appointment to the Board
Vesting of Options
 
Options vest 100% on one year anniversary of grant (or, if earlier, the annual
meeting of Iron Mountain that is closest to the one year anniversary)

--------------------------------------------------------------------------------




Exercise Price of Options
 
Fair market value on date of grant
Terms of Options
 
10 years
Effect on Options of Cessation of Service as a Director
 
Vested options must be exercised within 60 days by a non-employee Director or
his beneficiary
Restrictions on Resale
 
None
Restrictions on Transfer
 
Options may not be transferred (except upon death)
SEC Considerations
 
Options will generally be granted under the Iron Mountain Incorporated 2002
Stock Incentive Plan, the shares of each of which are registered on Form S-8;
insider trading restrictions and short-swing profit rules of the Securities
Exchange Act of 1934 apply
Shareholder Approval
 
Not required
Source of Shares
 
Treasury shares or authorized, but unissued shares will be used for options
Taxation of Options
 
Non-employee Directors pay ordinary income tax (and SECA tax) at time of
exercise on spread between exercise price and fair market value on date of
exercise; Iron Mountain gets a corresponding tax deduction at that time
Election to Defer Fees
 
Non-employee Directors may elect to defer some or all of their fees paid in cash
under the Iron Mountain Incorporated Directors Deferred Compensation Plan;
deferrals will be invested in Iron Mountain common stock; deferral elections
must be made by December 31 of the year prior to the year in which the fees are
earned (or within 30 days of becoming eligible for the Plan)

2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.24

